Arthur Don Tel 312.456.8438 Fax 312.456.8435 dona@gtlaw.com January 28, 2016 Ariel Investments, LLC 200 East Randolph Drive, Suite 2900 Chicago, Illinois 60601 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C. 20549 Re: Ariel Investment Trust Post-Effective Amendment No. 59 under the Securities Act of 1933 - Fil No. 33-7699 and Amendment No. 59 under the Investment Company Act of 1940 - File No. 811-4786 Dear Sir or Madam: On behalf of Ariel Investment Trust (the “Company”), attached for filing pursuant to Rule 485(b) under the Securities Act of 1933 (the “Securities Act”) is Post-Effective Amendment No. 59 to the Company’s registration statement under the Securities Act, filed on Form N-1A. This amendment is being filed pursuant to Rule 485(b) under the Securities Act.The amendment does not contain disclosures that would render it ineligible to become effective under Rule 485(b) under the Securities Act.Please note that the filing also incorporates changes relating to the staff’s comments received on or about January 13, 2016, in connection with an earlier filing by the Company under Rule 485(a) under the Securities Act. If you have any questions regarding the attached filing or require any additional information, please call me at (312) 456-8438. Very Truly Yours, GREENBERG TRAURIG, LLP /s/ Greenberg Traurig, LLP GREENBERG TRAURIG, LLP n ATTORNEYS AT LAW n WWW.GTLAW.COM 77 West Wacker Drive, Suite 3100n Chicago, Illinois n Tel 312.456.8400n Fax 312.456.8435 CHI 66613942
